Filed 7/17/14 P. v. Hernandez CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E060683

v.                                                                       (Super.Ct.No. SWF1303502)

CHRISTOPHER PAUL HERNANDEZ,                                              OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Judith C. Clark, Judge.

Affirmed.

         Beatrice C. Tillman, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                              I

                                    INTRODUCTION

       On December 9, 2013, a first amended felony complaint charged defendant and

appellant Christopher Paul Hernandez with carjacking under Penal Code1 section 215,

subdivision (a) (count 1), with personal use of a knife under section 12022, subdivision

(b)(2); kidnapping under section 207, subdivision (a) (count 2); criminal threats under

section 422 (count 3); attempt to dissuade a victim from reporting a crime under section

136.1, subdivision (b) (count 4); robbery under section 211 (count 5); false imprisonment

under section 236 (count 6); vehicle theft with prior felony theft convictions under

section 666.5 and Vehicle Code section 10851 (counts 7 and 8); receiving stolen

property, a vehicle under section 496d, subdivision (a) (count 9); and resisting arrest, a

misdemeanor under section 148, subdivision (a) (count 10). Moreover, the complaint

alleged that defendant personally used a knife within the meaning of section 12022,

subdivision (b)(1), in counts 2, 4, 5, and 6; and had served two prior prison terms under

section 667.5, subdivision (b).

       On December 9, 2013, pursuant to a plea agreement, defendant pled guilty to

count 1 (carjacking), count 8 (vehicle theft), and count 10 (misdemeanor resisting arrest);

and admitted one personal use of a knife allegation under section 12022, subdivision

(b)(2), and one prison prior term. Defendant waived his right to an appeal. The court

found a factual basis for the plea. Defendant was immediately sentenced according to the

       1      All statutory references are to the Penal Code unless otherwise specified.

                                              2
plea agreement to a total of nine years consisting of the middle-term of five years on

count 1, plus two years for the knife enhancement; one year consecutive on count 8 (one-

third the middle term); and one year consecutive for the prior prison term enhancement.

Defendant received a total of 17 days presentence credit and the court ordered a

restitution fine of $280, parole revocation fine of $280 which was stayed, $12- court

operations assessment, and $90 criminal conviction fee.

         On February 13, 2014, defendant filed a timely notice of appeal based on the

sentence and challenging the validity of the guilty plea based on discovery violations by

the prosecution. The trial court denied defendant’s request for a certificate of probable

cause.

                                             II

                                STATEMENT OF FACTS

         On November 25, 2013, defendant unlawfully took, by means of force or fear, a

motor vehicle from the immediate presence of the victim, with the intent to deprive the

victim of possession of the vehicle. Defendant personally used a knife when taking the

vehicle. Defendant also took or drove a vehicle, which belonged to someone else,

without the person’s consent and with the intent to deprive that person of their vehicle.

Defendant admitted that he had previously been convicted of three vehicle thefts.




                                              3
                                              III

                                       ANALYSIS

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738 setting forth a statement of

the case, a summary of the facts, and potential arguable issues, and requesting this court

to undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have conducted an independent review of the record and find no arguable issues.

                                              IV

                                     DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                               RICHLI
                                                                                             J.

We concur:


RAMIREZ
                        P. J.


MILLER
                           J.


                                              4